Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 03/19/2021 has been entered.  As directed by the amendment: claims 1, 2, and 8 are amended and claims 3-4 and 9-16 have been canceled. Thus, claims 1, 2, 5-8, and 17-19 are pending.
Applicant’s amendments are sufficient in overcoming the rejections under 35 USC 112 (second paragraph) and the prior art rejections under 35 U.S.C. § 103(a) indicated in the Non-Final Office Action (dated 11/19/2020).  Such rejections are, therefore, withdrawn.
Further grounds of rejection, necessitated by the amendment, are presented below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "moving mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
configured to move at least one of the first electrode and the second electrode relative to a workpiece in a longitudinal direction of the workpiece to change a distance between the first electrode and the second electrode…” and “…adjust the length of time during which the current is applied to each of the sub-regions by adjusting a moving speed of the at least one of the first electrode and the second electrode in accordance with shape and size data of each of the sub-regions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder “mechanism” is preceded by “moving” which is not deemed to be a structural modifier as term “moving” merely describes a function without any structure for performing such function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 5-8, and 17-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0055, with reference to Figures 1A-1D, discloses moving mechanism 15 that is configured to move at least one of the first electrode 11 and the second electrode 12;

Paragraph 0069 discloses “…the moving speed of the first electrode 11 can be adjusted in accordance with a change in the width of the workpiece w, i.e. a change in the resistance per unit length, along the electrode moving direction, thereby adjusting a time during which an electric current is applied to each part of the heating target region…,” while paragraph 0070 discloses “By adjusting the electric current applying time in a manner described above, when the workpiece w is virtually divided into sub-regions along the electrode moving direction in a stripe pattern, it is possible to provide an appropriate amount of current commensurate with the resistance to each of the sub-regions, so that the entire heating target region of the workpiece w can be heated to a temperature within a target temperature range;” and
Paragraph 0077, with respect to Figure 3, discloses the moving mechanism including a guide rail 25a, a movement control rod/threaded shaft 25b, a slider 25c and a step motor 25d, such that when rod 25b is rotated at an adjusted speed by the step motor 25d, the slider 25c moves.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1, as amended, requires the moving mechanism to adjust “the length of time during which the current is applied to each of the sub-regions by adjusting a moving speed of the at least one of the first electrode and the second electrode in accordance with shape and size data of each of the sub-regions.”  As stated above, such limitation is considered to invoke interpretation under 35 USC 112 (sixth paragraph).  Turning to the written description, paragraph 0055, with reference to Figures 1A-1D, discloses moving mechanism 15 being configured to move at least one of the first electrode 11 and the second electrode 12. Paragraph 0060 discloses that moving mechanism 15 includes an adjusting unit 15a and a drive mechanism 15b, where the adjusting unit 15a obtains the moving speed of the moving electrode from data on the shape and size of the workpiece w and the drive mechanism 15b moves the moving electrode at the obtained moving speed. Paragraphs 0061-0067 disclose using Equations 1-4 such that “the adjusting unit 15a can obtain the moving speed from the data on the shape and size of the workpiece…” (para. 0068). However, the written description is silent as to the manner in which the moving mechanism/adjusting unit actually uses, or otherwise employs, the equations in order to obtain the shape and size data. Paragraph 0069 discloses “…the moving speed of the first electrode 11 can be adjusted in accordance with a change in the width of the workpiece w, i.e. a change in the resistance per unit length, along the electrode moving direction, thereby adjusting a time during which an electric current is applied to each part of the heating target region…,” while paragraph 0070 discloses “By adjusting the electric current applying In re Noll, 545 F.2d 141, 149, 191 USPQ 721,727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph). Please reference MPEP 2181-ll-A. Here, the written description recites sufficient structure of the moving mechanism to move at least one of the first electrode and the second electrode, as claimed. However, the written description does not recite sufficient structure for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 2, 5-8, and 17-19 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Claim limitation “moving mechanism adjusts the length of time during which the current is applied to each of the sub-regions by adjusting a moving speed of the at least one of the first electrode and the second electrode in accordance with shape and size data of each of the sub-regions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As detailed above, the specification is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, and 17-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Otteren et al. (U.S. Patent 5744773), hereinafter Van Otteren, in view of Kaga et al. (U.S. Publication 2011/0163074), hereinafter Kaga, and Nagashima et al. (U.S. Patent 7,838,791), hereinafter Nagashima, and in further view of Bates et al. (U.S. Publication 2005/0230025), hereinafter Bates.
Regarding claim 1, Van Otteren discloses a direct resistance heating apparatus (Title; Figures 1-7
a pair of electrodes electrically coupled to a power supply unit, the pair of electrodes comprising a first electrode and a second electrode (Col.  3, lines 45-50, “To permit resistance heating of the bar 21 longitudinally along the length thereof, there is provided a first pair of claims 36 and 37, the claim 36 being associated with collet assembly 13, and the clamp 37 being associated with the collect assembly 14.” See also Col 4, lines 31-53 pertaining to resistance induced heating via clamps 36 and 37) (support assemblies 13 and 14 oppositely disposed on frame 12 include electrodes 56, and 56’, housed between clamps 51/52 and 51’/52’, respectively, which are connected to electrical power supply 66/66’; Col. 5, lines 30-40) (Col. 5, lines 58 to Col. 6, line 4. Electrodes 42, 42’, 56, and 56’ are utilized to effect resistance heating of 21) (Col. 7, lines 4-9; “…the electrodes 42, 42', 56 and 56' are preferably constructed of a material which possesses the ability to withstand high pressure and temperature, maintain a necessary hardness, and efficiently transmit electricity therethrough…”); and
a moving mechanism (pressure cylinder 15) configured to move at least one of the first electrode and the second electrode relative to a workpiece in a longitudinal direction of the workpiece to change a distance between the first electrode and the second electrode (See at least Figure 1 and Col. 3, lines 14-20; drive device 15 allows for at least one of the assemblies, 13 or 14, to be slidably and linearly disposed in a direction toward or away from the other, relative to longitudinal axis 28 of workpiece 21) with the first electrode and the second electrode directly contacting the workpiece (Figures 1 and 5 show electrodes 56 directly contacting workpiece 21; electrodes 56 have contact surfaces 57 which directly contact workpiece 21-Figs. 1, 3, and 4; Same applies for electrodes 42, 42’, and 56’ as shown in Figures 4 and 7) 

    PNG
    media_image1.png
    488
    869
    media_image1.png
    Greyscale

along a longitudinal direction of the first electrode and the second electrode (See annotated figure above, respective vertical axes) and with electric current being applied from the power supply unit to the workpiece through the pair of electrodes (Col. 5, lines 30-40 and Col. 5, line 58 to Col. 6, line 15) (See also Figures 4 and 7, with respect to electrodes 42),
wherein the longitudinal direction of the workpiece extends in a lengthwise direction of the workpiece (longitudinal direction 28 or workpiece 21 extends from one end to an opposite end along the length of 21),

    PNG
    media_image2.png
    561
    503
    media_image2.png
    Greyscale

wherein the longitudinal direction of the first electrode and the second electrode extends in a lengthwise direction of the first electrode and the second electrode (See above annotated Figure 1; respective vertical axes extend along a vertical length of electrodes 56/56’) (See also annotated Figure 4, with respect to electrodes 42, where the longitudinal direction extends in a lengthwise direction),
wherein the longitudinal direction of the workpiece is perpendicular to the longitudinal direction of the first electrode and the second electrode (See annotated Figure 1 and 4 above),
wherein a heating target region of the workpiece to be heated by the first electrode and the second electrode includes a plurality of sub-regions in a stripe pattern along the longitudinal direction of the workpiece in which the at least one of the first electrode and the second electrode is moved (para. 0058 of the instant application describes the heating target region of workpiece W in which the heating target region is virtually divided into strip patterned sub-regions. Para. 0059 describes the heating target region being the entire region of the workpiece W) (With respect to Van Otteren, workpiece 21 includes a heating target region which is taken as the entire region of the workpiece 21.  Still further, this heating target region may be virtually divided into strip patterned sub-regions along the longitudinal direction.  The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims and the inclusion of the article formed within the body of the claim does not, without more, make the claim patentable-MPEP 2115.  As such, the workpiece including a plurality of sub-regions in a stripe pattern along the longitudinal direction does not provide a patentable distinction over Van Otteren), and
wherein the moving mechanism moves the at least one of the first electrode and the second electrode (as stated above) such that an amount of heat is controlled for each of the sub-regions (Col. 6, lines 9-17; resistance heating of bar 21 over a majority of the length, except for the free end portions to a temperature of about 2000°F to about 2300°F.  Col. 6, lines 40-46, resistance heating of the free end portions).
Van Otteren discloses the drive device being configured to move at least one of the first electrode and the second electrode relative to the workpiece as claimed, but is silent on the moving mechanism as interpreted under 35 USC 112 (sixth paragraph) (Paragraph 0077 of the instant application discloses a guide rail, a shaft/rod, a slider, and motor as the structure intended to move the first and second electrode), as well as, 
However, Kaga teaches that it is known in the art electric heating using electrodes (para. 0001-“metal plate joining method and apparatus that can smooth a step defined at a joint portion of two metal plates and reduce a step gradient of the joint portion”) (para. 0114-“…a welding current is allowed to flow into the electrode wheels 1, 2 to generate resistance heat…”) (See also Figures 1-2; resistance heating apparatus-Fig. 1-including a pair of electrodes including a first electrode 1 and a second electrode 2; drive device/cylinder 57, which is considered to correspond to the moving mechanism/drive device of Van Otteren) 

    PNG
    media_image3.png
    552
    731
    media_image3.png
    Greyscale

for the moving mechanism (57) to be configured to move the at least one of the first electrode and the second electrode relative to the workpiece (metal plates 5, 6-para. 0112 and 0114; See also Fig. 2) while an electric current is applied from the power supply unit to the workpiece through the pair of electrodes (paragraph 0114-“…the metal plates 5, 6 are gripped and positionally fixed by the corresponding clamp members 7a, 7b; 8a, 8b of the entry side delivery side claim devices 7, 8…” and “…the carriage frame 9 is shifted in the welding direction by a drive device such as a cylinder device 57 or the like installed on the base plate 55…,” which “…relatively shifts the pair of upper and lower electrode wheels 1, 2…supported by the carriage frame 9 with respect to the metal plates 5, 6…”) (para. 0114 further states that such relative movement of the electrodes 1, 2 with respect to the workpiece 5, 6 allows for joining and pressing to be “continuously performed” such that “…the overlapping portions of the metal plates 5, 6 are gripped by the electrode wheels 1, 2 and the electrode wheels 1, 2 are pressed against the overlapping portions of the metal plates 5, 6 by the electrode wheel pressing device 10…” and “…while the electrode wheels 1, 2 are positively drivingly rotated by the respective electric motors 61, 62, a welding current is allowed to flow into the electrode wheels 1, 2 to generate resistance heat…”).
	The advantage of combining the teachings of Kaga is that in doing so would provide a moving mechanism that allows for electric current to be applied to the workpiece during movement of the electrodes relative to the workpiece in order to continuously process the workpiece (Para. 0114 of Kaga, cited above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Otteren with Kaga, by adding to the drive device (pressure cylinder), which moves at least one of the first and second electrode relative to the workpiece, of Van Otteren, with the teachings of Kaga, to provide a moving mechanism that allows for electric current to be applied to the workpiece during movement of the electrodes relative to the workpiece in order to continuously process the workpiece (Para. 0114 of Kaga, cited above).  For instance, moving the electrodes relative to the workpiece while applying electric current to the workpiece through the electrodes, as taught by Kaga, would allow for the workpiece to be continuously heated and processed, which those of ordinary skill in the art would consider to be a beneficial modification to Van Otteren in order to continuously heat and process the workpiece.
The combination of Van Otteren and Kaga teaches each claimed limitation, as discussed above, but is silent on the moving mechanism as interpreted under 35 USC 112 (sixth paragraph) (Paragraph 0077 of the instant application discloses a guide rail, a shaft/rod, a slider, and motor as the structure intended to move the first and second electrode) and wherein the amount of heat for each of the sub-regions is controlled by adjusting a length of time during which the current is applied to each of the sub-regions and the moving mechanism adjust the length of time during which the current is applied to each of the sub-regions by adjusting a moving speed of the at least one of the first electrode and the second electrode in accordance with shape and size data of each of the sub-regions.
Nagashima teaches that it is known in the art of electric heating using electrodes (See Abstract and Figure 12; first and second electrodes 13/14) for a moving mechanism to include a guide rail, a shaft/rod, a slider, and a motor (Figure 13 discloses the moving mechanism for electrodes 13 and 14-note sliding motion between rails 24, shaft 23, motor 22; Col. 12, Lines 60-67 to Col. 13, Lines 1-26 disclose that the electrode-to-electrode distance is adjusted by elements 16, 20, and 22; Figures 14A-D disclose the change in distance between the first electrode-13-and the second electrode-14).  Nagashima further teaches the moving mechanism being configured to move at least one of the first electrode and the second electrode relative to a workpiece in a longitudinal direction of the workpiece to change a distance between the first electrode and the second electrode (Fig. 14A distinctly shows co-linear relative movement between the electrodes annotated by the arrow under element 24, which would occur along a longitudinal direction relative to workpiece 101 as shown in Fig. 12).
The advantage of combining the teachings of Nagashima is that in doing so would provide a moving mechanism, having a greater and more variable motion control, which accurately controls the distance between the first electrode and the second Col. 14, lines 19-35).  Furthermore, using the guide rail, shaft/rod, slider, and motor as a moving mechanism would amount to a simple substitution of art recognized moving mechanisms (guide rail, shaft, slider, etc. vs. pressure cylinder) performing the same function of moving at least one electrode relative to a workpiece in a longitudinal direction of the workpiece and the results of the substitution would have been predictable. MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Otteren, as modified by Kaga, with Nagashima, by replacing the drive device (pressure cylinder), which moves at least one of the first and second electrode relative to the workpiece of Van Otteren, with the teachings of Nagashima, to provide a moving mechanism, having a greater and more variable motion control, which accurately controls the distance between the first electrode and the second electrode, relative to the workpiece, such that the distance can be changed in accordance with the workpiece (Col. 14, lines 19-35 of Nagashima). Furthermore, using the guide rail, shaft/rod, slider, and motor as a moving mechanism would amount to a simple substitution of art recognized moving mechanisms (guide rail, shaft, slider, etc. vs. pressure cylinder) performing the same function of moving at least one electrode relative to a workpiece in a longitudinal direction of the workpiece and the results of the substitution would have been predictable. MPEP 2144.06-II.
The combination of Van Otteren, Kaga, and Nagashima teaches each claimed limitation, as discussed above, but is silent wherein the amount of heat for each of the sub-regions is controlled by adjusting a length of time during which the current is 

    PNG
    media_image4.png
    444
    553
    media_image4.png
    Greyscale

Figure 5 of Bates

Bates teaches that it is known in the art of resistance heating (para. 0001, “…a method and apparatus for welding reinforced polymer parts. More specifically, this invention relates to a method and apparatus for increasing the strength of welded joints of reinforced polymer parts…”) (para. 0057, “…welding processes to which the invention is applicable include, but are not limited to, orbital vibration welding, spin welding, hot plate welding, laser welding, resistance welding, and induction welding, wherein a molten film at the weld plane of the polymer parts being joined is established by orbital vibration, rotation, hot plate, laser irradiation, electrical resistance heating, or magnetic stepper motors 6/8. Para. 0079, “convert electrical pulses into discrete incremental mechanical motion, and thus provide excellent control of both frequency and amplitude over the required range”).
The advantage of using the stepper motor of Bates is that in doing so would provide an electric motor that converts electrical pulses into discrete incremental mechanical motion, which would provide improved movement control and, ultimately, control over heating (para. 0079 of Bates).  Those of ordinary skill in the art would find it beneficial in using such a motor in order to accurately control movement during a heating process.  
The examiner takes the position that stepper motors 6/8 of Bates is the same, or at least substantially the same as, the step motor (25d) of the instant application, which adjusts the moving speed (para. 0077 of the instant application, as published and interpreted under 35 USC 112-sixth paragraph).  Bates states, in paragraph 0091, that “the stepper motors receive a signal to move their positioning tables and cause the brackets to push against the welder frame, thus forcing the moving platen downwards 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Otteren, as modified by Kaga and Nagashima, with Bates, by replacing the adjusting motor of Nagashima, with the teachings of Bates, in order to provide an electric motor that converts electrical pulses into discrete incremental mechanical motion, which would provide improved movement control and, ultimately, control over heating (para. 0079 of Bates).  Those of ordinary skill in the art would find it beneficial in using such a motor in order to accurately control movement during a heating process.  See also MPEP 2144.06-II.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Van Otteren further discloses each of the first electrode and the second electrode has a length extending across the heating target region of the workpiece (each electrode 42, 42’, 56, and 56’ has a length that extends across a region of the workpiece which is respectively heated by each electrode) (See for instance, Figures 2, 3, 4, and 7, where each electrode has a length corresponding to the surface area of the workpiece being contacted).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Van Otteren further discloses wherein each of the first electrode and the second electrode comprises (42, 42’, 56, and 56’): a main electrode portion (main electrode portion 43 and 57); an auxiliary electrode portion (taken as the bulk portion of an opposing electrode.  For instance, with respect to Figure 3, the main electrode portion is taken as portion 57 of top electrode 56, while the auxiliary electrode portion is taken as one of the other electrodes) ; and a lead portion connected to the power supply unit (49) to apply the electric current to the main electrode portion (figure 1; the lead portion is taken as the portion of each electrode that is electrically connected to heating circuits 48, 65, and 65’, which allow for the supply of current to cause resistance heating), wherein the main electrode portion and the auxiliary electrode portion are arranged to hold the workpiece from above and below the workpiece (See Figures 2-7 showing workpiece 21 being held from above and below).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Van Otteren further discloses the moving mechanism (15) being configured to move only one of the first electrode and the second electrode (See at least Figure 1 and Col. 3, lines 14-20; drive device 15 allows for at least one of the assemblies, 13 or 14, to be slidably and linearly disposed in a direction toward or away from the other, relative to longitudinal axis 28 of workpiece 21).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Van Otteren further discloses the moving mechanism being configured to move at least one of the first electrode and the second electrode (See at least Figure 1 and Col. 3, lines 14-20; drive device 15 allows for at least one of the assemblies, 13 or 14, to be slidably and linearly disposed in a direction toward or away from the other, relative to longitudinal axis 28 of workpiece 21), but does not explicitly disclose moving both the first electrode and the second electrode.
However, Nagashima further teaches the moving mechanism configured to move both the first electrode and the second electrode (as described above in claim 1; See at least Figures 14A-14D, where both electrodes are shown being moved).
The advantage of combining the teachings of Nagashima is that in doing so would provide a means of relatively moving both the first and second electrodes, thereby increasing the range of motion and relative placement therebetween.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Otteren, as modified by Kaga, 
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Van Otteren further discloses wherein the at least one of the first electrode and the second electrode is configured to roll or to slide on the heating target region of the workpiece while contacting the heating target region (See at least Figure 1 and Col. 3, lines 14-20; drive device 15 allows for at least one of the assemblies, 13 or 14, to be slidably and linearly disposed in a direction toward or away from the other, relative to longitudinal axis 28 of workpiece 21) (Figures 1 and 5 show electrodes 56 directly contacting workpiece 21; electrodes 56 have contact surfaces 57 which directly contact workpiece 21-Figs. 1, 3, and 4; Same applies for electrodes 42, 42’, and 56’ as shown in Figures 4 and 7) (Electrodes 56, for instance, slide relative to the workpiece).
Still further, Kaga, as relied upon, also teaches wherein the at least one of the first electrode and the second electrode (para. 0109; Figure 1; electrode wheels 1 and 2) is configured to roll or to slide on a heating target region of the workpiece while contacting the heating target region (paragraph 0114-“…the metal plates 5, 6 are gripped and positionally fixed by the corresponding clamp members 7a, 7b; 8a, 8b of the entry side delivery side claim devices 7, 8…” and “…the carriage frame 9 is shifted in the welding direction by a drive device such as a cylinder device 57 or the like installed on the base plate 55…,” which “…relatively shifts the pair of upper and lower electrode wheels 1, 2…supported by the carriage frame 9 with respect to the metal plates 5, 6…”) (para. 0114 further states that such relative movement of the electrodes 1, 2 with respect to the workpiece 5, 6 allows for joining and pressing to be “continuously performed” such that “…the overlapping portions of the metal plates 5, 6 are gripped by the electrode wheels 1, 2 and the electrode wheels 1, 2 are pressed against the overlapping portions of the metal plates 5, 6 by the electrode wheel pressing device 10…” and “…while the electrode wheels 1, 2 are positively drivingly rotated by the respective electric motors 61, 62, a welding current is allowed to flow into the electrode wheels 1, 2 to generate resistance heat…”).
	The advantage of combining the teachings of Kaga is that in doing so would provide movement that allows for electric current to be applied to the workpiece during movement of the electrodes relative to the workpiece in order to continuously process the workpiece (Para. 0114 of Kaga, cited above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Otteren, as modified by Kaga, Nagashima, and Bates, by adding to the movement of the at least one of the first electrode and second electrode of Van Otteren, with the teachings of Kaga, to provide  movement that allows for electric current to be applied to the workpiece during movement of the electrodes relative to the workpiece in order to continuously process the workpiece (Para. 0114 of Kaga, cited above).  
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation.
See above in claim 1, See also Figures 1-7, workpiece 21 is stationary).
Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Van Otteren further discloses wherein the electric current applied to the workpiece is constant during a time when the moving mechanism moves the at least one of the first electrode and the second electrode relative to the workpiece such that an entire region of the workpiece is heated (Col. 5, lines 30-40 and Col. 5, line 58 to Col. 6, line 15; direct current or alternating current; Moving mechanism 15 moves at least one of the first/second electrodes relative to workpiece 21; As such, the prior art structure is capable of performing the claimed function, as the prior art structure teaches each structural limitation being claimed-See MPEP 2114).
Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Van Otteren further discloses (as shown below)

    PNG
    media_image5.png
    322
    556
    media_image5.png
    Greyscale

See above annotated Figure; longitudinal directions of the electrodes corresponds to a vertical width direction of workpiece 21).
Response to Arguments
Applicant’s arguments been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, U.S. Publication 2009/0188907 to Seid et al. is not currently relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761